Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2019

                                      No. 04-19-00495-CV

                                        Josefina LOPEZ,
                                            Appellant

                                                 v.

   GERMANIA FARM MUTUAL INSURANCE ASSOCIATION and Christopher Yates,
                            Appellees’

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2017-CVH-002055-C3
                         Honorable Victor Villarreal, Judge Presiding


                                         ORDER
       The court reporter’s request for additional time to file the reporter’s record is granted. We
order the court reporter, Roxann G. Soto-Serna, to file the reporter’s record by December 20,
2019.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court